Howe, J.
This is an action against a surety on a lease of a store in New Orleans. The deiendant pleaded the general issue and the special defense that he had been discharged by the refusal of tho plaintiff to deliver the imemises to the lessee. The court a qua gave judgment in favor of plaintiff and the defendant appealed.
The onus was on the defendant to establish his special defense by a preponderance of proof. A careful examination of the evidence has not satisfied us that he has done so, and we can not therefore perceive that the lower court erred in its decision.
Judgment affirmed.